Order entered December 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-00194-CR

                   EDWARD LAMAR PORTER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00712-T

                                     ORDER

      On November 6, 2020, we granted appellant’s motion to supplement the

clerk’s and reporter’s records. On November 30, 2020, the supplemental clerk’s

record was filed. To date, the supplemental reporter’s record has not been filed and

we have had no communication from court reporter Vearneas Faggett.

      We ORDER court reporter Vearneas Faggett to file, BY DECEMBER 10,

2020, a supplemental reporter’s record with the transcript from the November 15,

2018 pretrial hearing held in trial court cause number F18-75046-T (the original
trial court number before reindictment), at which appellant requested to proceed

pro se at trial. We caution Ms. Faggett that the failure to file the supplemental

reporter’s record by that date will result in the Court taking whatever measures it

deems appropriate to ensure this appeal proceeds, including ordering Ms. Faggettt

not to sit.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Dallas County District Clerk

Felicia Pitre; Official Court Reporter Vearneas Faggett, 283rd Judicial District

Court; and counsel for the parties.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE